October 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 ROLAND THOMAS SENN, INDIVIDUALLY AND AS REPRESENTATIVE
  OF THE ESTATE OF TIFFANY ANN SENN AND AS NEXT FRIEND OF
  SASHA RAEANN SENN AND KAIA LOUISE SENN, MINORS, Appellant

NO. 14-14-00678-CV                          V.

  BRYAN BLONDER, D.O. AND OAKBEND MEDICAL GROUP, Appellees
              ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 19, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Roland Thomas Senn.
      We further order this decision certified below for observance.